Citation Nr: 0200724	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-09 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an overpayment of VA pension benefits was properly 
created.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1955.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  Solely as a result of administrative error, the VA 
overpaid the veteran VA pension benefits.


CONCLUSION OF LAW

An overpayment of VA pension benefits was improperly created.  
38 U.S.C.A. 
§§ 5107, 5112(b)(10) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.500(b)(2), 3.660 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a refund of VA 
pension benefits that have been withheld in recoupment of an 
overpayment.  The issue before the Board is whether the 
overpayment was properly created.  

During the pendency of the veteran's appeal, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. A. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed or considered the veteran's claim pursuant 
to the VCAA.  However, due to the favorable outcome of this 
appeal, the Board's decision to proceed in adjudicating the 
veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The basic evidence in this case is not in dispute.  By rating 
decision dated June 1994, the RO granted the veteran VA 
pension benefits, effective from March 14, 1994.  In July 
1994, the RO informed the veteran that he was medically 
eligible for nonservice-connected pension and that he could 
be paid pension benefits from April 1, 1994, at a rate that 
was directly related to his family income.  The RO requested 
the veteran to verify his income so that his entitlement to 
such benefits could be determined.  In July 1994, the veteran 
submitted evidence, including an amortization schedule, 
showing that he had sold land on installment on December 21, 
1993, for the price of $7,000.00, and had begun to receive 
installments of $135.33 in January 1994.  Thereafter, the RO 
contacted the Social Security Administration (SSA) and 
inquired as to whether the veteran was receiving benefits.  
Based on the information received from the veteran and SSA, 
in a letter dated August 1994, the RO informed the veteran 
that, because he had countable income of $3,313.00, he was 
entitled to receive monthly VA pension benefits in the amount 
of $375.00.  The RO also informed the veteran that the 
monthly payment he was receiving on his land contract was not 
countable income until he recovered the amount of his sales 
price.  The RO asked the veteran to inform the RO if and when 
he received a balloon payment.  

In February 1997, the veteran submitted a VA Form 21-8416 
(Medical Expense Report), which itemized his yearly medical 
expenses and indicated that, with the exception of his SSA 
cost of living adjustment, his income had not changed and he 
had not received any interest income or accumulated any 
savings.  In January 1999, the veteran submitted another VA 
Form 21-8416 (Medical Expense Report), which itemized his 
yearly medical expenses, but did not indicate any changes in 
income.  

In a letter dated February 1999, the RO informed the veteran 
that, in March 1998, he should have recovered the amount of 
his sales price on the land he sold in 1993, and that a 
portion of the March 1998 payment and all subsequent payments 
he received were countable income for VA purposes.  The RO 
indicated that it proposed to count the $1,119.00 received on 
the veteran's land contract (the amount which exceeded the 
sales price) as part of his total annual income for a period 
of 12 months beginning April 1, 1998, the first of the month 
following the date the first countable portion was received.  
The RO further indicated that this action would reduce the 
veteran's monthly VA pension benefits from $415.00 to 
$330.00, effective April 1, 1998, from $421.00 to $335.00, 
effective December 1, 1998, and from $421.00 to $327.00, 
effective January 1, 1999, and would result in an overpayment 
of benefits having been paid.  

In a letter dated May 1999, the RO informed the veteran that 
it had taken the proposed action and amended his VA pension 
benefits based on the countable income received from the land 
sale and the information provided in the 1999 Medical Expense 
Report.  The RO indicated that it would inform the veteran 
soon of the amount he had been overpaid in VA pension 
benefits.

In March 2000 and February 2001, the veteran submitted 
notices of disagreement with the May 1999 action.  Therein, 
he argued that the overpayment of VA pension benefits should 
not have been created as it resulted solely from 
administrative error by the VA.  The veteran based his 
argument on the following rationale: 
(1) Following the RO's July 1994 request for evidence in 
support of the veteran's pension claim, the veteran provided 
the RO information regarding the sale of his land; (2) With 
the exception of a subsequent inquiry regarding a balloon 
payment, which was not part of the veteran's land sale 
contract, the RO did not request the veteran to submit any 
additional information; (3) The RO also did not instruct the 
veteran to calculate and inform the RO when the amount of his 
sales price on his land was recovered; (4) By August 1994, 
the record contained all information necessary to determine 
the date of recovery of the sales price of the land; (5) 
Given the availability of this key information, the RO should 
have reduced the veteran's monthly VA pension benefits in a 
timely manner, thereby avoiding an overpayment.

The Secretary shall pay improved pension benefits to each 
veteran of a period of war who meets certain service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of willful 
misconduct, provided the veteran does not have an annual 
income in excess of the applicable maximum annual pension 
rate.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.273, 3.274, 3.275 (2001).  Inasmuch as VA pension 
benefits are based in part on income and net worth, a person 
who is receiving such benefits is required to report to VA in 
writing any material change or expected change in his or her 
income, net worth, or other circumstance that affects the 
payment of benefits.  38 U.S.C.A. § 1506 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.277, 3.660 (2001).  Where information 
is provided that establishes an increase in income, the 
reduction of a running award of improved pension benefits 
shall be made effective the end of the year in which the 
increase occurred.  38 C.F.R. § 3.660(a)(2).  

Where an overpayment of VA benefits is created based solely 
on administrative error or error in judgment by the VA, the 
reduction of a running award of such benefits shall be made 
effective the date of the last payment of the erroneous 
award.  38 U.S.C.A. § 5112(b)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2001).  Sole administrative error connotes that 
the veteran neither had knowledge of nor should have been 
aware of the erroneous award, and that his actions or his 
failure to act did not contribute to the payment of the 
erroneous award. 

In this case, the veteran does not dispute that his countable 
income increased in 1998 or allege that the RO incorrectly 
adjusted his monthly VA pension benefits.  Rather, he asserts 
that the RO did not make the adjustment in a timely manner, 
thereby creating an overpayment of VA pension benefits.  The 
Board agrees that the overpayment of VA pension benefits at 
issue resulted solely from administrative error on the part 
of the VA.  After the veteran filed a pension claim in 1994, 
the RO requested information from the veteran, which the 
veteran promptly provided.  This information included an 
amortization schedule, the contents of which the RO relied 
upon in 1999, in reducing the veteran's award of VA pension 
benefits.  Given that the RO had been privy to this 
information since 1994, and that this evidence showed that 
the veteran would recover the amount of his sales price in 
March 1998, the Board is unclear why the RO waited until 1999 
to reduce the veteran's VA pension benefits based on an 
increase in countable income.  Solely as a result of this 
error, an overpayment of VA pension benefits resulted.  

The Board does not believe that the veteran was at fault in 
the creation of this overpayment.  In 1994, he submitted all 
information requested by the RO in support of the pending 
pension claim.  The RO never informed the veteran that he was 
responsible for calculating when he would recover the sales 
price of his land and for notifying the RO of that date.      

In light of the foregoing, the Board finds that the VA was 
solely at fault in creating the overpayment at issue by 
reason of its failure to adjust the veteran's pension award 
in a timely manner.  The Board thus concludes that the 
overpayment of VA pension benefits was improperly created in 
1999, and that therefore, it may not be assessed against the 
veteran.  Inasmuch as the evidence supports the veteran's 
claim, the veteran is entitled to a refund of any and all 
amounts of VA pension benefits already withheld in recoupment 
of the overpayment at issue in this appeal.


ORDER

The overpayment of VA pension benefits having been improperly 
created, the appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

